SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

143
CA 13-01239
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


CARL HENSLER, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

DOMINIC A. GALASSO, DEFENDANT-APPELLANT.


SCHNITTER CICCARELLI MILLS PLLC, EAST AMHERST (PATRICIA S. CICCARELLI
OF COUNSEL), FOR DEFENDANT-APPELLANT.

BROWN CHIARI LLP, LANCASTER (SAMUEL J. CAPIZZI OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered April 29, 2013. The order denied the motion of
defendant for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on December 30, 2013, and filed in the Erie
County Clerk’s Office on January 23, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court